NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN THOMAS ENTLER,                             No.    18-35885

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05407-RBL

 v.
                                                MEMORANDUM*
ROY GONZALES, Dept of Corrections
Manager; BERNARD WARNER, Former
Secretary of DOC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Washington state prisoner John Thomas Entler appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Thomas v. Ponder, 611 F.3d 1144, 1149 (9th Cir. 2010). We

affirm.

      The district court properly granted summary judgment because Entler failed

to raise a genuine dispute of material fact as to whether defendants knew of and

disregarded an excessive risk to Entler’s safety. See Foster v. Runnels, 554 F.3d
807, 814 (9th Cir. 2009) (“To establish a prison official’s deliberate indifference,

an inmate must show that the official was aware of a risk to the inmate’s safety and

that the official deliberately disregarded the risk.”); see also Farmer v. Brennan,

511 U.S. 825, 844 (1994) (“[P]rison officials who actually knew of a substantial

risk to inmate health or safety may be found free from liability if they responded

reasonably to the risk[.]”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-35885